Citation Nr: 1602842	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-15 559A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with service-connected diabetes mellitus, type II.

2. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with service-connected diabetes mellitus, type II.

3. Entitlement to total disability based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) following an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral peripheral neuropathy of the lower extremities associated with service-connected diabetes mellitus, type II, and assigned initial 10 percent ratings for each extremity.

Additional evidence in the form of a VA examination was added to the record in January 2015 and has not been reviewed by the RO.  However, in a December 2015 statement, the Veteran waived review of the evidence and requested that the Board take jurisdiction and decide the matters on appeal.  Accordingly, the Board accepts the evidence received by the Board for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).

The Veteran requested a travel board hearing in May 2014, but submitted a written request to withdraw his hearing October 2015.  The Board deems the hearing request properly withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In the present case, the Veteran filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in May 2012, claiming his service-connected bilateral peripheral neuropathy of the upper and lower extremities rendered him unemployable.  The Board finds that the TDIU claim is part and parcel of his claim for an increased initial rating of his bilateral peripheral neuropathy of the lower extremities.  As such, the Board has taken jurisdiction over the claim, and it is properly before the Board.


FINDINGS OF FACT

1. For the entirety of the appeal period, the peripheral neuropathy of the Veteran's lower extremities associated with service-connected diabetes mellitus, type II, has been manifested by symptoms more closely approximating moderately severe incomplete paralysis of the sciatic nerves of each extremity.

2. The Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 40 percent, but not higher, for peripheral neuropathy of the right lower extremity associated with service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8520 (2015).

2. The criteria for an initial evaluation of 40 percent, but not higher, for bilateral peripheral neuropathy of the lower extremities associated with service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8520.


3. The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist has been fully complied with.  All identified records have been obtained and the Veteran has been afforded examinations that contain the information needed to rate his disabilities.


I. Initial Ratings

Disability rating are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In its May 2014 rating decision, the RO evaluated the Veteran's peripheral neuropathy of the right and left lower extremities in accordance with the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8521, for impairment of the external popliteal nerve (common peroneal).  Under this diagnostic code, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; and a 40 percent rating is warranted for complete paralysis.  Complete paralysis consists of foot drop and slight drop of the first phalanges of all toes, inability to dorsiflex the foot, inability to extend (dorsal flexion) the proximal phalanges of the toes; inability to abduct the foot; weakened ability to adduct; and anesthesia covers the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2015).

Relevant evidence of record consists of VA and private treatment records, VA examinations in March 2010 and January 2015, a May 2012 Disability Benefit Questionnaire (DBQ) from the Veteran's private physician, and statements from the Veteran.

In November 2008, the Veteran claimed that he used to be able to pick up 90 pound bags of cement easily, but that he now struggled to lift 40 pound bags.  He contended that his legs cramped at night and that he had lost strength in his lower extremities, which now felt "like rocks" and did not support his body.  See VBMS, 11/17/2008, Correspondence, 1-2.

At the March 2010 VA examination, the Veteran reported "stabbing, shooting pain" in his feet, and stated that he had started to feel numbness "settle in."  The Veteran complained of pain in the bottom on his feet.  The examiner noted that the Veteran's private physician had diagnosed him with peripheral neuropathy and had prescribed him 100mg of gabapentin.  Sensory function testing showed normal reports for vibration, pain, light touch, and position sense.  A reflex examination was normal, there was no muscle atrophy or abnormal muscle tone or bulk, and the Veteran's gait was normal.  The examiner stated that there was no evidence of peripheral neuropathy.  See VBMS, 03/09/2010, VA Examination. 

An April 2010 nerve conduction study found severe sensory nerve conduction velocity delay, compatible with sensory poly-neuropathy, severe.  See VBMS, 05/26/2010, Medical Treatment Record - Government Facility. 

Private treatment records in May 2010 revealed decreased responses to pain and temperature stimulation on the distal extremities, decreased responses to pain and temperature stimulation by the peripheral nerve distribution, decreased responses to tactile stimulation, and decreased responses to stimulation by vibration, but normal strength in the lower extremities.  Records in June 2010 reported no further sensory decrease in the nerves.  In August 2010, records reflected that muscle bulk and tone were normal, motor strength was normal, and there was no paresis or paralysis noted on examination.  In September 2010, the Veteran's private physician opined that he had severe peripheral neuropathy due to his service-connected diabetes mellitus.  See VBMS, 08/13/2014, Medical Records (Private), 13, 17, 22, 36.

In May 2011, the Veteran alleged that he would have to stop working in August 2011 because he was unable to perform the physical work necessary to remain employed as a construction worker.  He contended that he had lost strength and that standing had become difficult, to the point where he could only stand for one hour before having to sit down to relieve the pain and fatigue.  See VBMS 05/31/2011, Correspondence. 

VA treatment records in April 2012 show that strength and reflexes were normal but that the Veteran experienced pain from peripheral neuropathy.  He contended he had numbness in his hands and feet up to knees, and that he was becoming weak in the lower extremities and numb in the upper extremities.  The Veteran stated that the pain was currently controlled by medication.  See VBMS, 04/18/2012, Medical Treatment Records, 15, 18.

In a May 2012 statement, the Veteran stated that he had "to force [his] legs to pick [him] up and out of a chair" and that he struggled to walk a normal gait.  He reported that the pain and numbness were ongoing despite an increase in his medication from 100mg to 600mg three times per day.  He contended that "the real problem [was] that [he had] lost major strength in [his] legs."  See VBMS, 05/14/2012, Correspondence.

In a May 2012 diabetic sensory-motor peripheral neuropathy DBQ, the examiner reported that the Veteran experienced bilateral numbness, tingling, and pain from the feet to above the knee for hours, described as shooting, lightning pain.  The examiner noted severe constant pain, which could be excruciating at times; severe intermittent pain, which was usually dull; severe paresthesia and/or dysesthesia; and severe numbness in the bilateral lower extremities.  Strength testing revealed less than normal strength; deep tendon reflexes, vibrations, and light touch testing reflected absent results; and position and cold sensations were decreased in the bilateral lower extremities.  The examiner noted that the Veteran had trophic changes characterized by shiny skin on the feet below the ankles.  The examiner diagnosed him with bilateral mild incomplete paralysis of the sciatic and femoral nerves.  The examiner also opined that the loss of position sense for his bilateral lower extremities increased the Veteran's balance problems.  See VBMS 08/13/2014, VA Examination.

In August 2012, the Veteran's private physician informed VA that the Veteran had completed all the Venous Closure Procedures on both his right and left legs, and that the cause of the Veteran's problems was severe neuropathy.  See VBMS, 08/13/2012, Third Party Correspondence.  VA treatment records in August 2012 noted bilateral decreased sensations to light touch, pinprick, vibrations, and temperature, but reflected normal strength, muscle tone, and reflexes.  See VBMS, 12/08/2014, CAPRI, 24. 

Private treatment records in September 2012 revealed normal sensation to light touch, decreased sensation to pinprick, normal heel to shin, and decreased reflexes.  See VBMS, 08/13/2014, Medical Records (Private), 7.  VA treatment records in March 2013 showed decreased bilateral deep tendon reflexes and numbness.  See VBMS, 12/08/2014, CAPRI, 17

In a September 2013 statement, the Veteran claimed that his strength was waning and that he was finding it hard to walk.  He stated that the increased weakness was affecting his ability to function and that he had recently fallen down for no reason.  See VBMS, 09/30/2013, Statement in Support of Claim. 

At the January 2015 VA examination, the examiner noted no constant or intermittent pain, moderate paresthesia and/or dysesthesia, and severe numbness in the bilateral lower extremities.  Knee and ankle flexion and dorsiflexion were of normal strength; deep tendon reflexes were absent in the right knee and decreased in the left knee, and decreased in both ankles; light touch testing was normal in the knees and thighs, decreased in both ankles, and decreased in the right foot and absent in the left foot.  Position sense was normal in the bilateral lower extremities, vibration sensation was absent in the right lower extremity and decreased in the left lower extremity, and cold sensation was absent in the bilateral lower extremities.  The Veteran did not have muscle atrophy, but the examiner noted trophic changes, specifically no hair on the lower legs and shiny skin.  The examiner found that the Veteran had bilateral moderate incomplete paralysis in the sciatic nerve.

Although the Veteran's disabilities have been rated under Diagnostic Code 8521 for external popliteal nerve; examiners in in May 2012 and January 2015 found that the disability involved the sciatic nerve.  Diagnostic Code 8520 provides higher percentage ratings for "moderately severe and severe incomplete paralysis, and for complete paralysis, than does Diagnostic Code 8521.  The Board will accordingly apply Diagnostic Code 8520, which is the more advantageous to the Veteran.

Diagnostic Code 8520 for paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis.  Complete paralysis consists of the foot dangling and dropping, with no active movement possible of the muscles below the knee and flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In the present case, the Veteran has provided numerous statements describing the pain, loss of strength, and loss of balance in his bilateral lower extremities, and how these have affected his life, such as his ability to stand, walk, and work.  Medical treatment records from May 2010 to March 2013 show that the Veteran had decreased sensation and strength in his legs.  Further, a nerve conduction study in April 2010 revealed that the Veteran had severe sensory nerve conduction velocity delay, and his private physician opined that he had severe peripheral neuropathy due to his diabetes mellitus.  

Although the May 2012 DBQ found that the Veteran had mild incomplete paralysis of the sciatic and femoral nerves, the examiner noted that the Veteran experienced severe constant pain, which could be excruciating at times; severe intermittent pain, which was usually dull; severe paresthesia and/or dysesthesia; and severe numbness in the bilateral lower extremities.  The examiner also reported that strength testing revealed less than normal strength; deep tendon reflexes, vibrations, and light touch testing reflected absent results; and position and cold sensations were decreased in the bilateral lower extremities.  In addition, the Board notes that while the January 2015 VA examination found that the Veteran had moderate incomplete paralysis of the sciatic nerve, the examiner noted moderate paresthesia and/or dysesthesia and severe numbness in the bilateral lower extremities.  The examiner found that deep tendon reflexes were absent in the right knee and decreased in the left knee, and decreased in both ankles.  The examiner also reported that light touch testing was decreased in both ankles, and decreased in the right foot and absent in the left foot.  Further, testing revealed that vibration sensation was absent in the right lower extremity and decreased in the left lower extremity, and that cold sensation was absent in the lower extremities.  

For the foregoing reasons and resolving all doubt in the Veteran's favor, the Board finds that a rating of 40 percent, but not higher, for the service-connected bilateral peripheral neuropathy of the lower extremities associated with service-connected diabetes mellitus, type II, is warranted for the entirety of the appeal period.

The evidence of record does not show that ratings in excess of 40 percent for bilateral peripheral neuropathy of the lower extremities would be warranted at any time during the period on appeal.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson, 12 Vet. App. at 126.  While the Veteran's physician noted muscle atrophy in the right thenar prominence, the Board notes that at no time has the Veteran been found to have muscle atrophy in the lower extremities.  Examinations have shown normal strength; hence the evidence is against a finding that the disabilities of the lower extremities approximate severe incomplete paralysis.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the agency of original jurisdiction (AOJ) refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  The rating criteria provide a rating based on the overall level of disability resulting from all manifestations of the peripheral neuropathy.  The first step of the Thune test is not met.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of frequent periods of hospitalization, or evidence that the Veteran's service-connected bilateral peripheral neuropathy of the lower extremities has otherwise rendered impractical the application of the regular schedular standards.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II. TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In light of the Board's decision above, the Veteran is now service-connected for peripheral neuropathy of the right and left lower extremities, each at 40 percent disabling, effective from July 28, 2009; diabetes mellitus, type II, at 20 percent disabling, effective from January 24, 2007; peripheral neuropathy of the right and left upper extremities, each at 10 percent disabling, effective from May 31, 2012; and residuals of prostate cancer and erectile dysfunction, each rated as noncompensable, effective from April 10, 2006.  The Veteran's new combined disability rating is 60 percent from May 31, 2012.  See 38 C.F.R. § 4.16.

Given the combined 60 percent rating for the Veteran's service-connected diabetes mellitus, type II and the associated bilateral peripheral neuropathy of the lower and upper extremities, which are rated as one disability, the Veteran meets the percentage criteria for consideration for entitlement to a TDIU on a schedular basis because the rating satisfies the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment.  Information concerning the Veteran's employment history indicates that he has worked as a construction worker his entire life.

The Veteran submitted statements in November 2008, detailing the effect of his service-connected peripheral neuropathy on his employment.  He claimed that his fingers became stiff and he got cramps in his hand to such severity that he could no longer properly hold objects, such as hammers, pens, and utensils, and that he had difficulty using them correctly.  He contended that objects he was holding would randomly slip out of his hands.  He stated that he had lost strength in his upper and lower extremities and while he used to be able to carry 90 pounds of cement, now he could barely carry 20 pound bags.  He reported that he could no longer walk properly and that he had fallen several times because his legs had become numb.  The Veteran claimed that he had to stop working as of August 2011 because he could no longer perform the necessary physical work to remain employed.  See VBMS, Correspondence, 11/17/2008, 07/28/2009, 05/31/2011, 05/31/2012, 05/13/2014. 

In addition, the Veteran submitted various statements from his family and friends that depict his declining health.  The statements are from long-standing friends and acquaintances, and many relate that the Veteran had performed difficult construction work for them, but that it had become clear that the Veteran's health had deteriorated to such a point that even light handy-man work had become impossible for him to perform.  In particular, the statements described the Veteran as a strong individual who used to be in excellent health and who greatly enjoyed his work, but who now could hardly walk and had to buy levers and carts to help him move and open objects.  See VBMS, 09/30/2013, Buddy Statements.

At the May 2012 VA examination, the examiner noted moderate constant pain and severe intermittent pain in the upper extremities, severe constant and intermittent pain in the lower extremities, as well as severe paresthesia and numbness in the upper and lower extremities.  There was no movement against resistance in the bilateral wrist flexion and extension, as well as in the bilateral grip; and there was less than normal strength in the bilateral elbow flexion and extension, bilateral pinch (thumb to index finger), bilateral knee extension and flexion, and bilateral ankle plantar flexion and dorsiflexion.  Deep tendon reflexes were absent in the upper and lower extremities.  Light sensation was absent in the hands, fingers, ankles, and feet, and decreased in the forearm and thighs.  In all four extremities, position sense was decreased, vibration sensation was absent, and cold sensation was decreased.  The examiner noted that "sensory ataxia due to position sense loss has increased balance problems." 

At the January 2015 VA examination, the examiner noted mild paresthesia in the bilateral upper extremities, moderate paresthesia in the bilateral lower extremities, and severe numbness in the bilateral lower extremities.  Strength testing revealed no movement against resistance in a pinch (thumb to index finger); deep tendon reflexes were absent in the right knee and decreased in the left knee, and decreased in both ankles; light touch testing was decreased in the right hand/fingers, decreased in both ankles, and decreased in the right foot and absent in the left foot.  Vibrations sensation was decreased in the left upper extremity, and absent in the right lower extremity and decreased in the left lower extremity.  Cold sensation was decreased in the bilateral upper extremities and absent in the bilateral lower extremities.  The examiner found that the Veteran's peripheral neuropathy of the upper and lower extremities would prevent him from performing physical labor, but that he would be able to engage in sedentary work.  See VBMS, 01/08/2015, C&P Exam.

Upon review of the evidence, the Board finds that entitlement to a TDIU is warranted.  Statements from the Veteran, his family, and his friends from November 2008 through September 2013 evidence the Veteran's declining physical health, and the May 2012 DBQ and January 2015 VA examination corroborate the statements.  The Veteran's peripheral neuropathy in the bilateral upper and lower extremities has caused the Veteran to have decreased or absent sensations, which affect his ability to walk, stand, lift, carry, and hold and manipulate objects.  In addition, the Veteran has stated that he has fallen several times, and the May 2012 DBQ explained that the loss of position sense increased his balance problems.  Further, the Board notes that the January 2015 VA examiner opined that the Veteran's peripheral neuropathy affected the Veteran's ability to perform physical labor, and the evidence of record shows that the Veteran has been a construction worker all his life.  Although found capable of sedentary employment, there is no evidence that he has any experience in, or qualifications for, such employment or would be qualified to 

Thus, the Board finds that the Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.







						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating of 40 percent, for bilateral neuropathy of the right lower extremity, associated with service-connected diabetes mellitus, type II, is granted.

Entitlement to an initial rating of 40 percent, for bilateral neuropathy of the right lower extremity, associated with service-connected diabetes mellitus, type II, is granted.

Entitlement to TDIU is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


